Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the RCE filed on 05/06/2021. Claims 1-6 and 8-50 are pending. Claims 1-6, 8-17 and 47 are under examination on the merits.  Claim 7 is cancelled.  Claims 18-46 and 48-50 are withdrawn to a non-elected invention from further consideration.  

Examiner’s Comment
The declaration under 37 CFR 1.132 filed on 05/06/2021 is sufficient to overcome the previous §103 rejection over Gross et al (US 2017/0341973) based upon that the declaration demonstrates the glass composition as recited in the present claim 1 having R2O being less than or equal to 12 mol% to render the glass article having a fracture toughness greater than 0.77 MPa*m1/2. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-46 and 48-50 directed to inventions non-elected with traverse in the reply filed on 08/14/2020.  During the phone interview with Ms. Stephanie Williams on 05/19/2021, 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
In the claims:
Cancel claims 18-46 and 48-50.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782